On appeal from judgment of conviction of manslaughter under an indictment charging murder in the first degree, we have studied the record in the light of briefs and argument of counsel and, on the entire record, find no reversible error to have been committed by the trial court.
The evidence as a whole was sufficient to support a judgment of a higher degree of unlawful homicide. Indeed, the testimony of the defendant himself was such as to have warranted the jury in finding him guilty of murder in the second degree.
Judgment is affirmed.
  So ordered. *Page 421
BROWN, C. J., TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, J. J., concur.